Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnathan Lee Smith appeals the district court’s orders dismissing without prejudice his civil rights complaint and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Wang, No. 7:09-cv-00370-sgw-mfu (W.D.Va. Sept. 7, 2010; Dec. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *229the court and argument would not aid the decisional process.

AFFIRMED.